Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
2.    	This office action for US Patent application 17/097,714 is responsive to amendment filed on 01/14/2022 in response to the Non-Final Rejection of 10/15/2021. Claims 9, 11-14, and 32-35 have been cancelled. Claims 1, 10, 18, and 31 have been amended, where Claims 1 and 18 are independent Claims. Currently, Claims 1-8, 10, 15-29, 31, and 36-38 are pending and are presented for examination.

Response to Arguments
3.    	Applicant’s remarks filed on 01/14/2022 with respect to the amendments and arguments have been fully considered and are persuasive. Accordingly, there are no issue(s) remaining.

Allowable Subject Matter
4. 	Claims 1-8, 10, 15-29, 31, and 36-38 are allowed.

REASONS FOR ALLOWANCE
5.	The following is an Examiner’s statement of reasons for allowance:

The instant invention pertains to an image sensor package and endoscope.


Havens disclosed an image engine with an integrated circuit package having an analogous hardware arrangement as that claimed (see e.g. abstract and Fig. 7) for an indicia reading terminal. Since claims 1-17 of the original claim set did not explicitly address how the image sensor package was to be used, Haven’s imager engine was found to be relevant. Gilboa disclosed a miniature imaging arrangement for small diameter endoscopes that can achieve effective dispersion of illumination, reduce the number of wires required to the image sensor chip in order to facilitate implementation of an endoscope of diameter no greater than about 2mm (para 0006). Lastly, Lin disclosed an image and light sensor chip packages that can be connected to an outer electrical circuit through the substrate and to protect the photosensitive chip from external contamination and prevent impurities and moisture from contacting the sensitive area of the chip (para 0006).
Claims 11, 13, 32, 34 were objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. As such, Applicant incorporated the allowable subject matter of the foregoing claims as noted on pg. 11 of  Applicant’s remarks. 
In light of independent Claims 1 and 18, the Examiner finds the amendments overcome the art of record, where Havens, Gilboa, and Lin either alone or in combination do not reasonably teach all of the claimed features given their broadest reasonable interpretation (BRI).   Specifically, the prior art do not address all of the hardware components of the image sensor package including the first through sixth conductive contacts as claimed. In particular, the prior “and an adapter including a plurality of third conductive contacts and a plurality of fourth conductive contacts electrically connected with the plurality of corresponding third conductive contacts, wherein the adapter is connected with the substrate; the plurality of third conductive contacts is electrically connected with the plurality of corresponding second conductive contacts; and a plane where the plurality of fourth conductive contacts are disposed is vertical to a surface of the substrate; wherein the image sensor package further comprises an electric-conduction connector including a plurality of fifth conductive contacts and a plurality of sixth conductive contacts electrically connected with the plurality of corresponding fifth conductive contacts, wherein the plurality of fifth conductive contacts faces the plurality of fourth conductive contacts, and the adaptor is connected with the electric-conduction connector to facilitate electric connection of the plurality of fourth conductive contacts and the plurality of corresponding fifth conductive contacts; or the image sensor package further comprises a plurality of wires electrically connected with the fourth conductive contacts of the adapter; and a protective resin body, which encapsulates the plurality of fourth conductive contacts of the adapter and connection terminals of the plurality of wires” in the context of amended Claim 1.
Moreover, further searches have not resulted in finding any other relevant art that explicitly discloses all of these features and precedes the effective filing date of the instant application (i.e., 02/11/2020). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A. HANSELL Jr. whose telephone number is (571)270-0615.  The examiner can normally be reached on Mon - Fri 9 am- 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD A HANSELL  JR./Primary Examiner, Art Unit 2486